ORDER

PER CURIAM.
The Second Injury Fund (Fund) appeals the judgment of the Labor and Industrial Relations Commission (Commission) holding the Fund liable to Ronald Pott (em*144ployee) for permanent total disability benefits.
On appeal the Fund contends the award of the Commission was not supported by substantial and competent evidence and was against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).